            Case 1:20-cr-00171-RA Document 27 Filed 09/15/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/15/2020


 UNITED STATES OF AMERICA,
                                                                      No. 20-CR-171
                                   v.
                                                                          ORDER
                    LEQUAN ELEY,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall video conference is scheduled for Friday September 18, 2020 at

9:00 a.m. Members of the public and the press can use the following dial-in information:

Dial-In Number: 855-268-7844

Access Code: 67812309#

Pin: 9921299#

SO ORDERED.

Dated:      September 15, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
